DETAILED ACTION
This office action is in response to the application filed on 02/25/2022. Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number EP: PCT/EP2020/055269 filed on 02/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to signaling syntax elements in the sequence parameter set.
Prior art: 
Ugur (WO 2014/049205)

	The closest prior art Ugur discloses an apparatus, a method for video coding and encoding (see claims 1, 5, 6, 11, 13 and 17): decoding from the one or more indications information relating to use of picture types and/or NAL unit types for inter-layer prediction, wherein the information relating to use of inter-layer prediction restricts the use of inter-layer prediction to intra-coded pictures in a base layer of a scalable video sequence; determining combinations of picture types and/or NAL unit types and layer identifier values that are not to be decoded and/or combinations of picture types and/or NAL unit types and layer identifier values that are to be decoded; and decoding the NAL units of the bitstream indicated by the combinations of picture types and/or NAL unit types and layer identifier values to be decoded.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the value of the second syntax element is used to specify presence of a DPB syntax element in the DPB parameters syntax structure, wherein the DPB syntax element is applied to a temporal sublayer except for a highest temporal sublayer in the video sequence”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims are 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481